Lanzinger, J.,
dissenting.
{¶ 81} The new majority opinion illustrates the maxim “Bad cases make bad law.” I wholeheartedly join in the well-reasoned dissenting opinion of Justice O’Connor.
Paul C. Cox, Chief Counsel, urging reconsideration for amicus curiae Fraternal Order of Police.
Garvin & Hickey, L.L.C., Preston J. Garvin, and Michael J. Hickey, opposing reconsideration for amicus curiae Ohio Chamber of Commerce.
Vorys, Safer, Seymour & Pease, L.L.P., and Robert A. Minor, opposing reconsideration for amici curiae Ohio Self-Insurers Association and Ohio Council of Retail Merchants.
Bricker & Eckler, L.L.P., and Thomas R. Sant, opposing reconsideration for amici curiae Ohio Chapter of the National Federation of Independent Business and the Ohio Manufacturers Association.